Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
This action is responsive to Applicant’s request for continued examination filed 12/21/2021 and remarks/arguments and 132 Declaration filed 11/24/2021. 
Status of Prosecution
Claims 1-11 are currently pending, of which claims 7-10 are withdrawn.  It is noted the most recent claim set was filed on 06/23/2021.
The rejection of claims 1-6 and 11 under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2001-319524 A, hereinafter Aoki) in view of Shirashi et al. (US 8,071,888) as previously set forth in the Office action mailed 08/26/2021 is maintained.
The rejection of claims 1-6 and 11 under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO 2015/111614 A1) in view of Shirashi et al. (US 8,071,888) as previously set forth in the Office action mailed 08/26/2021 is maintained.


Response to Arguments
Applicant's arguments and Declaration under 37 CFR 1.132 filed 11/24/2021 have been fully considered but they are not persuasive and are insufficient to overcome the 103 rejections of record over 1) Aoki et al. (JP 2001-319524 A, hereinafter Aoki) in view of Shirashi et al. (US 8,071,888) and 2) Sakamoto et al. (WO 2015/111614 A1) in view of Shirashi et al. (US 8,071,888).
Applicant’s argues the claimed invention possesses unexpected results flowing from the claimed tap density range of 2.1 to 5.0 g/cm3 and submits the 132 declaration as evidence thereof.  The declaration submits additional comparative examples providing a silver powder having a tap density of 1.6 g/cm3 (silver powder 8 in the Declaration) and compares powders having tap densities of 2.5 g/cm3, 3.0 g/cm3, 2.1 g/cm3, 3.2 g/cm3, 4.3 g/cm3, and 1.6 g/cm3.  Applicant alleges the examples in their entirety demonstrate powders with a tap density in the claimed range (the 2.1 to 4.3 g/cm3 examples) have a desirable moldability, i.e., ductility, whereas the examples having a powder with a tap density below the claimed range (1.6 g/cm3) have a poor moldability.  In response, this argument is not persuasive because the examples in the 132 declaration and original specification are of no probative value in the determining patentability of claims since they do not involve a comparison of Applicant’s invention with the closest applied prior art.  The Shirashi et al. reference was relied upon to meet the claimed tap density range (see pages 4 and 6-7 of the Office action mailed 08/26/2021).  Shirashi et al. teaches an electrically conductive composition comprising an electrically conductive material and a resin where aggregated silver powders having a tap density of 2.0 to 6.0 g/cm3 are provided as the electrically conductive material in view of their superior wetting property and stability in the composition (abstract; col. 8 lines 18-37; see col. 5 lines 50-55 for the teaching that silver is preferred), where the disclosed tap density range of 2.0 to 6.0 g/cm3 significantly overlaps the claimed ranges of 2.1 to 5 g/cm3 and 2.1 to 4.3 g/cm3.  Shirashi et al. teaches the minimum tap density value is 2.0 g/cm3, which constitutes closer prior art to the claimed ranges of 2.1 to 5 g/cm3 and 2.1 to 4.3 g/cm3 than the comparative tap density 1.6 g/cm3- in the present declaration’s showing.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979), In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981). 
	To emphasize the significance and degree of overlap of the tap density ranges between Shirashi et al. and the instant claims, 72.5% of Shirashi et al.’s disclosed tap density range of 2.0 to 6.0 g/cm3 is within to the claimed tap density range of 2.1 to 5 g/cm3:  (5 – 2.1) ÷ (6.0 – 2.0) = 0.725.
	Applicant points to the Examples of the specification including “silver powder 6” having a tap density of 5.3 g/cm3, e.g., Comparative Example 2 in Table 2, that resulted in poor moldability and establish criticality of the upper bound of the claimed range (page 3 of the present arguments).  In response, this argument is not persuasive because this Comparative Example/silver powder is not commensurate in scope with the claimed silver powder.   The claims require aggregated silver particles whereas the specification indicates “silver powder 6” is merely spherical silver particles (see page 21 of the original specification).  It is unclear how the spherical silver particle-containing Comparative Example contributes to demonstrating the claimed aggregated silver particles having a tap density of 2.1 to 5 g/cm3 is critical.  Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. 
It is noted the Declaration sets forth unexpected results/criticality of the upper limit the tap density range of claim 1 (aggregated silver particles having a tap density of 5 g/cm3) was unable to be obtained because it is difficult to prepare a silver powder having a tap density exceeding 5 g/cm3 and such silver powder is not commercially available (page 2 of the Declaration).  This statement on the record appears to constitute further evidence Shirashi et al.’s disclosed tap density range of 2.0 to 6.0 g/cm3 even more significantly overlap the claimed ranges 2.1 to 5 g/cm3 and 2.1 to 4.3 g/cm3 than previously apparent since the tap densities at 5 g/cm3 or above 5 g/cm3 are less likely to be obtained or provided.  In other words, Shirashi et al.’s disclosed range tap density range of 2.0 to 6.0 g/cm3 more likely corresponds to 2.0 or greater and up to 5.0 g/cm3, which means there is approximately 97% overlap bet ween Shirashi et al.’s tap density range and the claimed tap density range.  
	Accordingly, the rejections are maintained for the reasons of record.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 4, 2022